Citation Nr: 1822881	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-31 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Appellant is the surviving spouse of the Veteran who served on active duty from November 1963 to November 1967.  The Veteran died in October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 determination of a Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Appellant's income exceeds the maximum annual rate established by law for payment of nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected death pension benefits are not met.  38 U.S.C. §§ 101, 1503, 1541, 5212 (2012); 38 C.F.R. §§ 3.3 (b), 3.23, 3.21, 3.24, 3.50, 3.271, 3.272. 3.274 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C. § 1541 (a).  Basic entitlement exists if:  (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3 (b)(4). 

The Veteran in this case served on active duty from November 1963 to November 1967 and therefore served during a period of war (i.e., the Vietnam Era).  See 38 U.S.C. § 101 (8), (11).  The Veteran died in October 2011.  The Appellant is the Veteran's surviving spouse.  See 38 U.S.C. § 101 (3); 38 C.F.R. § 3.50 (b). 

However, in order to be entitled to nonservice-connected death pension benefits, the Appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.3 (b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the Appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the Appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the Appellant is not entitled to any death pension benefits.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23.

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) is specifically included as countable income.  38 C.F.R. § 3.271 (g).  Additionally, wage/salary income, retirement pension benefits from private companies, and retirement income from the SSA are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 
Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period; to the extent they were paid.  38 C.F.R. § 3.272 (g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Additionally, under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272 (h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272 (h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272 (h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  As applicable to the current claim, the applicable MAPR for death pension for a surviving spouse with no dependents was $8,359, effective December 1, 2012 (requiring that medical expenses exceed $417 to be deducted).  See 38 C.F.R. § 3.23 (a)(5); M21-1, Part I, Appendix B.  

Turning to the evidence of record, in her February 2012 claim of entitlement to nonservice-connected death pension, the Appellant reported her gross monthly income from the SSA as $1190.00 and her expected income from gross wages/salary as $7,416.00.  She reported a yearly expense for the year 2012 of $2,522.40 for health insurance and $7,003.00 for burial expenses.

In the April 2013 rating decision on appeal, the Appellant was denied nonservice-connected death pension benefits.  The Agency of Original Jurisdiction (AOJ) reported that the Appellant's income was $12,588.00 effective March 1, 2013, which exceeded the maximum annual rate of $8,359.00.  The AOJ reported that they had considered the expenses related to the Veteran's funeral of $7,003.00, and her private medical insurance expense of $2,522.00, however, the Appellant's income was still too high.

In a November 2013 Improved Pension Eligibility Verification Report, the Appellant reported that her gross monthly income from the SSA as $1190.00, and her annual income from gross wages/salary as $7,416.00 for the year 2012 and $8,969.00 for the year 2013, from January 1, 2013, to the present.  In a November 2013 Medical Expenses Report, the Appellant reported travel expenses of $22.40 on a number of occasions in 2012, and $179.00, $20.00, $180.00, $14.00, and $18.96 for medical expenses, insurance, and prescription medication.

In the August 2014 Statement of the Case (SOC), the AOJ continued the denial of the claim, explaining that they had reviewed the Appellant's recent submissions.  The AOJ considered that her reported wages were $8,969.00 from January 2013 to the present and her medical insurance expense was $179.00 monthly, with an additional policy expense of $18.96 monthly.  The AOJ reported that they were unable to use the medical expenses reported as paid in 2012, as they were paid prior to the date of the Appellant's February 28, 2013, claim.  The AOJ reported that the adjustment, considering the November 2013 information, included $14,280 of yearly income from SSA, based on receipt of $1,190.00 monthly, and her $8,969.00 in wages, with expenses of $2,375 for the year, based on paying $179.00 and $18.96 monthly for health insurance, minus the standard five percent deduction of $417.00 to reduce the Appellant's countable income, as well as the burial expenses of $7,003.00 to reduce the Appellant's countable income, and concluded that her income per year was $14,288.00, more than maximum annual rate of $8,359.00.

In her September 2014 Substantive Appeal, the Appellant reported that she believed the maximum annual rate, for income, in order to be eligible for death pension benefits, is extremely low and medical bills are rising.

Accordingly, in light of the foregoing, the Board finds that the Appellant's income exceeds the maximum countable income for nonservice-connected death pension benefits.  The Appellant is thus precluded from receiving nonservice-connected death pension benefits.  See 38 C.F.R. § 3.23 (a)(5).  The Appellant has not submitted more recent income or expense information, or additional income or expense information that she contends should change the AOJ's original decision.  She has not argued with the calculations provided by the AOJ and included herein.  She has not asserted that any of the information used by the AOJ in its calculations was inaccurate.  Should her financial status change, the Appellant may re-file for such benefits.  At present, however, her claim must be denied.  The Board empathizes with the Appellant's request and her belief that the maximum annual rate is extremely low, but, unfortunately, it is bound by the controlling law and regulations.  Under the law, the Board may not award death pension benefits in cases where the Appellant's annual income exceeds the applicable maximum annual pension rate. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Nonservice-connected death pension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


